Citation Nr: 1215222	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  06-25 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain with osteoarthritis (hereinafter referred to as "lumbar spine disability") for the period on appeal through August 5, 2009.  

2.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability for the period on appeal beginning August 6, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served for numerous years in the United States Army Reserve.  He served on active duty for training (ACTDUTRA) from December 1980 to May 1981.  In addition, he served on active duty from August 1990 to August 1991 and from November 2001 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Among other things, service connection was granted and an initial noncompensable evaluation was assigned effective the day after the Veteran's discharge in June 2004 for lumbar strain therein.

Subsequently, the Veteran initiated an appeal seeking a higher initial evaluation.  His lumbar strain was noted to include degenerative facet joints in a June 2006 statement of the case (SOC).  His initial evaluation further was increased to 10 percent effective the day after his discharge.  Because this increase did not represent the maximum initial evaluation available, the issue of the Veteran's entitlement to a higher initial evaluation (now in excess of 10 percent rather than simply compensable) remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran thereafter perfected his appeal seeking an even higher initial evaluation. 

A supplemental statement of the case (SSOC) dated in July 2009 recharacterized this matter as lumbar strain with osteoarthritis.

In October 2010, the Board remanded this matter for further development in the form of a Travel Board hearing.  The Veteran testified in December 2011 at such a hearing before the undersigned Veterans Law Judge.  C.T., his daughter, attended but did not provide substantive testimony.  A transcript of the hearing has been associated with the claims file.  As the development directed on remand has been completed, adjudication now may proceed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were at least substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Pertinent evidence was submitted by the Veteran and his representative in December 2010 following the Travel Board hearing.  Some is additional given that it was not considered by the RO when this matter last was adjudicated in a July 2010 SSOC.  In contemporaneous statements, both the Veteran and his representative waived the right to have the agency of original jurisdiction (AOJ), which in this case is the RO whether directly or through the Appeals Management Center (AMC), initially consider the additional pertinent evidence.  Accordingly, the Board has jurisdiction to consider this evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).

The Board notes that this matter was developed below as one issue of entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability.  Determined herein based on review of the evidence in the Veteran's claims file in addition to his Virtual VA "eFolder" is that an initial evaluation higher than 10 percent is not warranted for the period on appeal through August 5, 2009, whereas an initial evaluation of 20 percent is warranted for the period on appeal beginning August 6, 2009.  As such, this matter has been split into two issues.


	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  For the period on appeal through August 5, 2009, the evidence does not show that the Veteran's lumbar spine disability manifested forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined thoracolumbar spine range of motion not greater than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, or any incapacitating episodes.

2.  For the period on appeal beginning August 6, 2009, the evidence shows that the Veteran's lumbar spine disability manifests muscle spasm severe enough to result in abnormal spinal contour.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a lumbar spine disability for the period on appeal through August 5, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2011).

2.  The criteria for an initial evaluation of 20 percent for a lumbar spine disability for the period on appeal beginning August 6, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2011).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran's claim concerning his lumbar spine disability initially was one of entitlement to service connection, as noted above.  Via an October 2003 letter, he was informed of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Processing of his claim was halted once it was discovered that he was still serving on active duty.  The aforementioned information was repeated following his discharge in a July 2004 letter.  In October 2004, another letter repeated the information about the Veteran's and VA's respective duties for obtaining evidence.  

That VA assigns a disability rating and effective date if service connection is granted was the subject of a March 2006 letter.  This letter further discussed how VA assigns such ratings and effective dates.  Finally, it was reiterated in a June 2009 letter that VA assigns a disability rating and effective date if service connection is granted.  How such ratings are assigned both generally as well as specifically for spine disabilities was set forth in addition to how effective dates are assigned.  The Veteran's and VA's respective duties for obtaining evidence also was reiterated.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  This is because VA's duty to notify has been more than satisfied.  

The October 2003, July 2004, and October 2004 letters predated the initial adjudication by the RO/AOJ in April 2005. All notice elements required at the time were addressed by the first two letters whereas some were addressed by the last letter.  Such repetition went above and beyond what was required.  The later-required disability rating and effective date elements were addressed in the March 2006 and June 2009 letters.  Proper VA process in the form of a June 2006 SOC as well as July 2009 and July 2010 SSOCs followed, as noted above.  Once again, the repetition among these letters as well as of information in the 2004 letters was unnecessary.  The June 2009 letter went even further above and beyond what was required by providing specific rather than generic notice of the disability evaluation element.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained, and the Veteran has submitted on his own behalf, voluminous service treatment records and service personnel records.  Although service treatment records from a particular Army Medical Center formally were found to be unavailable in January 2008, the Board notes that numerous records from this facility are contained in the claims file.  Also obtained by VA as well as submitted by the Veteran himself were VA treatment records regarding him.  Social Security Administration (SSA) records, which consist primarily of VA treatment records, further were submitted by the Veteran himself.

No pertinent private treatment records have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He also has not submitted any such records on his own behalf.  It is noted, however, that the service treatment records include private treatment records from providers to which the Veteran was referred for treatment dated during his last period of active duty service.  

VA general medical examinations which in part addressed the Veteran's lumbar spine disability were conducted in August 2004, December 2007, and June 2010.  The examiners who conducted the latter two examinations reviewed his claims file and medical records.  The former examiner did not review the claims file, and there were no medical records for review.  This is of no consequence, however.  The Veteran's gave an accurate medical history at this examination as he did at the latter examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  

The August 2004 and December 2007 examiners thereafter interviewed the Veteran regarding his pertinent current symptoms and their effects.  Each then conducted a physical assessment to include range of motion testing in addition to obtaining or reviewing applicable diagnostic tests as necessary.  All of the above actions finally were documented by each examiner in an examination report.  Accordingly, the Board finds both examinations adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

The June 2010 examiner also interviewed the Veteran regarding his pertinent current symptoms and their effects.  This examiner did not conduct a physical assessment or range of motion testing because the Veteran was wearing a back brace.  All of the above actions were documented by the examiner in an examination report, but it follows from the aforementioned failures that the examination is inadequate for adjudication purposes.  However, a remand for another examination is not required in this case.  This is because nearly contemporaneous evidence from September 2010 provides adequate range of motion findings whereas other evidence provides adequate findings from physical assessment.  See 38 C.F.R. §§ 3.327(b), (c) (provided that it is otherwise adequate for rating purposes, any hospital or examination report from any government or private institution as well as any statement from a private physician may be accepted for rating a claim without further examination).

Acknowledgement is given to the fact that the Veteran indicated his lumbar spine disability had gotten worse since his last examination at the December 2011 Travel Board hearing.  Yet a remand for a more up-to-date examination is not required in this case.  A new examination is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The pertinent evidence of record, which is adequate for rating purposes as noted above, is dated through November 2011.  

Significantly, the Veteran has not identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluations

The Veteran seeks a higher initial evaluation for lumbar spine disability for both periods on appeal.  He contends that this disability was more severe than contemplated by a 10 percent evaluation in each.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Consideration must be given to whether staged ratings are warranted when an appeal arises from an initially assigned rating, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The Veteran's lumbar spine disability previously was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 and most recently was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating under another Diagnostic Code.  See 38 C.F.R. § 4.27.  The four digits before the hyphen is the Diagnostic Code for the disability.  Id.  The four digits after the hyphen is the Diagnostic Code for the disability specifically found to be most analogous.  Id.

Diagnostic Code 5010 addresses arthritis due to trauma substantiated by X-ray findings.  It provides that rating shall be as for arthritis, degenerative.  Arthritis, degenerative, is the subject of Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis must be established by X-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

Diagnostic Code 5237 concerns lumbosacral strain while Diagnostic Code 5242 concerns degenerative arthritis of the spine.  These disabilities, along with the spinal disabilities addressed in Diagnostic Codes 5235 to 5236 and 5238 to 5241, are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent rating is awarded when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, (3) muscle spasm, guarding, or localized tenderness is present but does not result in abnormal gait or abnormal spinal contour, or (4) there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or (3) muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent rating.  The maximum evaluation of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Each range of motion measurement is rounded to the nearest 5 degrees.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (4).

Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months merit a 10 percent evaluation under the Formula for Rating IVDS.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent rating.  Finally, the maximum 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Diagnostic Code 5243, Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is rated separately pursuant to the above criteria.  Id., Note (2).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below in conjunction with the applicable rating criteria.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

Complaints of pain, stiffness, spasms, weakness, giving out, and reduced range of motion in relation to his back have been made by the Veteran.  He also complained, at first on an intermittent basis but then on a more frequent basis and usually more so with respect to the right than the left, of pain radiation as well as cramps, warmth, cold, numbness, tingling, and a feeling of giving way in his lower extremities.  The Veteran indicated that these symptoms cause unsteadiness and essentially render him sedentary in that he uses a cane but sometimes falls, has difficulty standing for more than a few minutes, limps, has difficulty walking for other than short distances, has problems reaching the extent of an inability to bend or lift, is unable to drive for extended periods, gets exhausted easily, and has disturbed sleep.  He denied bowel impairment and most often denied bladder impairment, though sometimes he reported the latter.

References to the Veteran's use of a cane, walker, and occasionally a wheelchair are found throughout the evidence of record.  The same is true of references to erectile dysfunction or erectile disorder.  Further, findings of tenderness and muscle tenderness as well as a diagnosis of osteoarthritis are rife.

Service treatment records dated in the last year and a half prior to discharge in June 2004 document that there the Veteran's gait was normal and he had full range of motion in his back.

At the August 2004 VA examination, the Veteran reported a pain flare up lasting four to six hours every two months which results in additional limitation of motion/functional impairment of 25 percent.  No spinal tenderness or gait abnormality was detected.  Back range of motion was to 95 degrees flexion and to 30 degrees extension, bilateral lateral flexion, and bilateral rotation with no pain.  Repeated movement did not elicit pain or result in additional limitation of motion.  X-rays of the lumbar spine were normal.  The lower extremities had normal motor, reflex, and sensory function.  It was opined by the examiner that the Veteran had mild to moderate impairment secondary to lumbar spine pain.

July 2005 VA X-rays showed normal lumbar lordosis.  They also showed mild degenerative facet joints.  

The Veteran sought treatment at the emergency room for his back in August 2005.

December 2005 and March 2006 findings included an antalgic gait due to knee and feet disabilities, back range of motion within "fairly normal limits," and back range of motion "uncomfortable secondary to pain."  No palpable muscle spasms or impairment of motor or reflex function in the lower extremities were found.  

A finding of abnormal back range of motion with slow and guarded full movement in the lower extremities was made in April 2006.  Computerized tomography (CT) scanning showed mild arthritis changes.  

At the December 2007 VA examination, the Veteran reported flare ups lasting a few minutes two to three times per week.  He also reported some urinary problems.  He denied being bed bound within the past 12 months as a result of his back.  The Veteran's gait was normal.  Neither muscle abnormalities such as guarding, spasm, or tenderness nor ankylosis was present.  Back range of motion was from zero to 90 degrees flexion and from zero to 30 degrees extension, right and left lateral flexion, and right and left lateral flexion without pain.  Repeated movement did not elicit pain or result in additional limitation of motion.  The lower extremities, to include with respect to motor and reflex function, were normal.  Effects on the Veteran's usual daily activities solely due to his lumbar spine disability (rather than all 13 of his disabilities) were not specified.

The Veteran sought treatment at the emergency room for his back in July 2009.  X-rays showed degenerative changes and compression fractures of the thoracic spine.

X-rays taken on August 6, 2009, showed degenerative changes and "loss of normal lumbar lordotic curve with straightening from muscular spasm."

The Veteran sought treatment at the emergency room for his back later in August 2009.  He was hospitalized.  His gait was slow and variously was weak or impaired, and he reported falling once immediately prior to admission.  His back range of motion with respect to flexion, extension, and torsion was limited secondary to pain.  Specifically, the Veteran had severely limited abnormal range of motion with pain becoming unbearable.  Sensory function in his lower extremities was normal.  Motor function and reflex function ranged from normal to decreased.  X-rays showed dextroscoliosis of the thoracic spine, while CT scanning showed thoracic compression and suspicion of metastatic throughout the thoracic spine.  Magnetic resonance imaging (MRI) showed thoracic compression as well as metastatic process of the thoracic spine.  Bone imaging showed compression fractures in the thoracic and lumbar spine.  The Veteran's lower extremity weakness was determined to be a remote effect of the metastasis.  He was diagnosed with multiple myeloma.  He was given a back brace, underwent a multilevel vertebroplasty, and began chemotherapy.  Some of the chemotherapy medications were noted to include the side effect of neuropathy.

No motor, reflex, or sensory abnormality was found in October 2009.  A past history of sciatica was noted, but it was determined that chemotherapy medications likely were the culprit of the Veteran's neuropathy.  Dr. B.D. indicated in two letters that the Veteran's broken back/compression fractures were due to his multiple myeloma.  Dr. B.D. then opined that this condition undoubtedly worsens the Veteran's service-connected degenerative joint disease (DJD) of the spine.  

In November 2009, a weak gait was found.  

Radiculopathy was diagnosed in December 2009.  

It was opined in January 2010 that the Veteran's lower extremity symptoms sounded like sciatica.  His neuropathy also was characterized as treatment induced.  January 2010 MRI showed thoracic and lumbar compression as well as degenerative changes.  

An unsteady gait was found in February 2010.  It was determined that the Veteran's neuropathy was likely treatment induced.  

In March 2010, a slow gait, pain with any back movement, normal lower extremity motor and reflex function, and impaired and decreased lower extremity sensory function were found.  Degenerative disc disease (DDD) was diagnosed in addition to DJD.  The Veteran's peripheral neuropathy was determined in one record to be related to medication as well as to be caused by a combination of chemotherapy and pathologic bone disease.  His chemotherapy was described in another as with secondary neuropathy.  His reported urinary problems were determined possibly to be the result of benign prostatic hypertrophy.  

Gait difficulties and peripheral sensory neuropathy were mentioned in April 2010.  Peripheral neuropathy was determined to be secondary to chemotherapy as well as multifactorial including myeloma and possible therapy therefor.

At the June 2010 VA examination, the Veteran reported pain flare ups once or twice per month which result in additional limitation of motion/functional impairment of 25 percent.  He denied being bed bound within the past 12 months as a result of his back.  The Veteran walked with a limp.  It was noted that there appeared to be fatigue, weakness, and lack of endurance with any bending.  Lower extremity motor and reflex function was decreased.

Decreased lower extremity motor and reflex function was found in June 2010.  In July 2010, the Veteran's gait was steady.  Decreased lower extremity motor function also was found in September 2010.  Back range of motion was decreased by 40 percent due to pain in all planes.  A steady gait again was found in November 2010.

In November 2011, it was opined that the Veteran's back problems are related to his multiple myeloma rather than ankylosis.

Of note at the outset is that the Veteran is competent in reporting symptoms, as well as denying them, and in describing their impact because this information is within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  He also is credible because no significant reason to doubt him exists.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo, 10 Vet. App. at 388 (in addition to inconsistency with other evidence of record, listing inconsistent statements, internal inconsistency of statements, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor as factors to determine lay evidence credibility); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account).  The Veteran is interested in the outcome of his appeal because it may result in more monetary benefits for him.  However, his subjective reports are facially plausible.  They additionally are not inconsistent with one another and are, with one exception discussed below, consistent with the objective evidence.

Also of note at the outset is that while the Veteran is service-connected for a lumbar spine disability, service connection for multiple myeloma which also affects his spine to include his lumbar spine was denied in a July 2010 rating decision.  The Board is precluded from differentiating between symptomatology attributed to a non- service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996)).  No such evidence exists here.  As such, the Board shall consider all spine symptomatology to be attributable to the Veteran's service-connected lumbar spine disability.  Doing so results in no prejudice to him since it means that the evidence in its entirety will be reviewed.

Based on the above, the Board finds that an initial evaluation for a lumbar spine disability in excess of 10 percent is not warranted under the General Rating Formula for the period on appeal through August 5, 2009.  None of the criteria for even the next highest evaluation of 20 percent were met during this period.  The Board finds with respect to the period on appeal beginning August 6, 2009, that a 20 percent evaluation, but no higher, is warranted for a lumbar spine disability under this Formula.  One of the criteria for such a rating is met during this period.

With respect to the period on appeal through August 5, 2009, there is no indication of forward flexion greater than 30 degrees but not greater than 60 degrees or of combined range of motion not greater than 120 degrees even considering DeLuca, Mitchell, and associated regulations.  Range of motion was measured precisely twice.  Forward flexion was to a normal 90 degrees once and to a greater than normal 95 degrees once with no pain upon initial movement as well as repeated movement each time.  Combined range of motion was to a normal 240 degrees once and to a greater than normal 245 degrees once with no pain upon initial movement as well as repeated movement.  Range of motion, which includes forward flexion as well as all other planes, was addressed with less precision on a few other occasions with varying findings.  It was found to be fairly normal and full.  Although it also was found to be abnormal (presumably decreased) and uncomfortable secondary to pain, no substantial limitation was noted.

Acknowledgement is given to the fact that difficulty reaching the point of an inability to bend completely has been reported by the Veteran.  To the extent that this refers to forward flexion, he is not credible because the report is not consistent with the above objective evidence.  It is reiterated that forward flexion usually was normal and, when decreased, was not significantly decreased.

Acknowledgement further is given to the fact that the Veteran competently and credibly reported pain flare ups/flare ups of various duration and frequency resulting in functional impairment in the form of a 25 percent decrease in his limitation of motion.  However, Since the Veteran's forward flexion and combined range of motion usually were normal and, when decreased, were not significantly decreased, reductions of this magnitude doe not equate to the next higher rating of 20 percent even during a flare-up.  

Further, there is no indication of muscle spasm, guarding, or a similar symptom such as tenderness/muscle tenderness severe enough to result in an abnormal gait or abnormal spinal contour.  Guarding was neither complained of by the Veteran nor found at any point.  Yet some evidence of muscle spasms and tenderness/muscle tenderness exists.  While muscle spasms were not found, they competently and credibly were complained of.  Pain was complained of as well as referenced objectively, and tenderness/muscle tenderness was found sometimes and not found other times.  Despite these existing symptoms, the Veteran's spinal contour never was characterized as abnormal.  Normal lumbar lordosis indeed was seen in diagnostic testing.  The Veteran's gait also predominantly was normal.  An antalgic gait was noted for a brief period of time, but this was attributed to knee and feet disabilities rather than his lumbar spine disability.

It finally is noted that an evaluation higher than 10 percent cannot be awarded under Diagnostic Code 5010 via Diagnostic Code 5003.  Degenerative arthritis has been shown by X-rays as well as other diagnostic testing.  Osteoarthritis further has been diagnosed.  There is some noncompensable limitation of motion given that range of motion was normal when precisely measured but abnormal and presumably decreased once when addressed with less precision.  Painful motion, specifically uncomfortable range of motion secondary to pain, additionally has been objectively confirmed.  However, each segment of vertebrae, whether the dorsal or lumbar, is considered a group of minor joints ratable on a parity with a major joint.  38 C.F.R. § 4.45.  

With respect to the period on appeal beginning August 6, 2009, the evidence shows muscle spasm, guarding, or a similar symptom such as tenderness/muscle tenderness severe enough to result in an abnormal gait or abnormal spinal contour.  Muscle spasms, to reiterate the above, competently and credibly have been reported by the Veteran.  They also were shown via August 6, 2009, X-rays.  These and other X-rays further showed loss of the normal lumbar lordotic curve with straightening as well as dextroscoliosis.

Because this third criterion for establishing a 20 percent evaluation has been satisfied, it is unnecessary to consider the first two criteria (forward flexion greater than 30 degrees but not greater than 60 degrees and combined range of motion of the thoracolumbar spine not greater than 120 degrees) for such an evaluation.  Consideration accordingly now may be turned toward whether an initial evaluation in excess of 20 percent is warranted under the General Rating Formula for the period beginning August 6, 2009.  

The Board finds that even the next highest evaluation of 40 percent is not warranted during this period.  There is no indication of forward flexion of the thoracolumbar spine limited to 30 degrees of less even considering DeLuca, Mitchell, and associated regulations.  Pain with any movement and fatigue, weakness, and lack of endurance with any bending were noted.  Yet functional loss as a result thereof was not noted.  Range of motion, which includes forward flexion as well as all other planes, was measured with some precision only once, at which time it was decreased by 40 percent as a result of pain.  Range of motion additionally was abnormally severely limited with pain becoming unbearable once; however, the level of severity was not quantified precisely.  Compression fractures attributable to multiple myeloma rather than a lumbar spine disability further were present at the time.  Acknowledgement is given to the fact that the Veteran competently and credibly reported pain flare ups resulting in functional impairment in the form of a 25 percent decrease in his limitation of motion.  However, there is no indication of favorable ankylosis of the entire thoracolumbar spine.  Indeed, there is no indication of any ankylosis, whether favorable or unfavorable, of any portion of the thoracolumbar spine.  At no point has the Veteran complained of immobility or an inability to move his back.  He was able to move his back in all planes, albeit limitedly due to pain, fatigue, weakness, and lack of endurance, as noted above.  Further, his back problems specifically were found to be from multiple myeloma rather than ankylosis.  The Board has considered all of these symptoms in evaluating the Veteran's service-connected low back disorder since August 6, 2009, and finds that they are encompassed by the 20 percent disability rating assigned herein.

Next considered is entitlement to a separate rating under the General Rating Formula for objective neurologic abnormalities associated with the Veteran's lumbar spine disability.  The Board finds that no rating is warranted for any such abnormality during the period on appeal through August 5, 2009, or during the period on appeal beginning August 6, 2009.  

Throughout the entire period on appeal, bowel impairment competently and credibly has been denied by the Veteran.  No bowel problems have been found.  Some bladder impairment competently and credibly has been reported by the Veteran.  However, his lumbar spine disability never was identified as the cause.  Benign prostatic hypertrophy rather was determined to be the possible cause.  Erectile dysfunction/disorder, while oft noted, never was attributed to the Veteran's lumbar spine disability.  

The Veteran competently and credibly has reported various lower extremity symptoms.  For the period on appeal through August 5, 2009, these subjective symptoms are encompassed by the 10 percent evaluation assigned.  This is because they were not objectively confirmed as required.  Indeed, there normally was no motor, reflex, or sensory impairment.  Slow and guarded lower extremity movement was found once, but it was full.  This finding further appears to be an anomaly as it was not repeated.  For the period on appeal beginning August 6, 2009, the Veteran's subjective symptoms were objective confirmed as required.  His motor, reflex, and sensory function variously was found to be decreased as well as normal.  Diagnoses of radiculopathy, neuropathy, peripheral neuropathy, and peripheral sensory neuropathy were made.  Sciatica further was mentioned.  However, numerous indications are that a lumbar spine disability was not the cause.  Chemotherapy treatment most frequently was identified as the cause, with other identifications for pathologic bone disease, metastasis, and multiple myeloma.

Turning to the Formula for Rating IVDS, references to and/or diagnoses of DDD and DJD were made during the period on appeal beginning August 6, 2009.  These diagnoses are labels for disc conditions similar to IVDS.  The Formula for Rating IVDS therefore applies.

There is no indication of any incapacitating episodes of any duration during the period on appeal beginning August 6, 2009, or during the period on appeal through August 5, 2009, however.  The Veteran was seen on an emergency basis regarding his back three times.  Yet he never was prescribed bed rest by a physician.  Indeed, he denied being bed bound during 2007 and from mid 2009 to mid 2010.  It follows that use of the Formula for Rating IVDS would result in a noncompensable rating for both the period on appeal through August 5, 2009, and the period beginning August 6, 2009.  The 10 percent and 20 percent evaluations respectively deemed appropriate for these periods herein under the General Rating Formula therefore stand as the higher evaluations.  

The Board lastly notes the following.  Consideration has been given to the benefit of the doubt in making each of the above findings.  However, it does not apply because these findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted.  This is evident from the separation of this claim into the two aforementioned periods on appeal.  The above findings apply respectively to these entire periods.  It follows that additional stages with their own evaluations are not warranted.

B.  Extraschedular

The above determinations continuing the Veteran's 10 percent initial evaluation for a lumbar spine disability for the period on appeal through August 5, 2009, and granting an initial evaluation of 20 percent for the period on appeal beginning August 6, 2009, as they involved application of pertinent provisions of the VA's Schedule for Rating Disabilities, were made on a schedular basis.  One other avenue exists through which a higher initial evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

The analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular evaluation for a lumbar spine disability for either period on appeal.  There further has been no showing from the record that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above during these periods.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw such as DeLuca, Mitchell, Mittleider, and Mitchem.  Higher evaluations are provided for by the criteria, but, as explained above, the currently assigned evaluations adequately described and describe the severity of the Veteran's lumbar spine disability respectively for the period on appeal through August 5, 2009, and beginning August 6, 2009.

Given that the applicable schedular rating criteria were adequate, discussion of whether related factors such as marked interference with employment or frequent periods of hospitalization were exhibited thus is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis for either period on appeal is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


	(CONTINUED ON NEXT PAGE)

ORDER

An initial evaluation in excess of 10 percent for a lumbar spine disability for the period on appeal through August 5, 2009, is denied.

An initial evaluation of 20 percent for a lumbar spine disability for the period on appeal beginning August 6, 2009, is granted, subject to the law and regulations governing payment of monetary benefits.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


